At the 
outset, on behalf of the Republic of Armenia and the Armenian people, I wish 
to express my gratitude for the support of the General Assembly for our 
request to be admitted to membership of the United Nations. 
I wish also to congratulate you. Ambassador Ganev, on your election to 
the presidency of the General Assembly at its forty-seventh session. 
Today is the first anniversary of Armenia's declaration of independence, 
so it is a signal honour for me to be addressing the General Assembly. The 
past year has been significant both for a newly independent Armenia as well as 
for the international community at large. Our Government, which was formed as 
a result of free elections, has continued its policy of democratization, 
economic liberalization and the creation of a State of law. The Parliament of 
Armenia has voted in favour of freedom of conscience, freedom of religion and 
freedom of the press. It has instituted a multiparty system and has acceded 
to the Treaty on the Non-Proliferation of Nuclear Weapons and all 
international conventions on human rights. 
 
3 
In this relatively short time, Armenia has succeeded in carrying out 
agrarian reform by distributing to the people 80 per cent of its agricultural 
lands. Moreover, Parliament has already enacted the laws underlying 
denationalization, and has begun the privatization of small and medium-sized 
enterprises and of certain service industries. In addition, bills relating to 
reform of the banking system, credit, finance, the budget and communications 
are already before Parliament with a view to creating the legal infrastructure 
necessary for a market economy. 
The entrenchment of democracy and economic reform are taking place 
against the backdrop of blockades, skyrocketing unemployment, free-falling 
standards of living and an acute energy crisis. That energy crisis, which is 
the main reason for the drop in national production, is the result not only of 
regional blockades but also of the closing of our nuclear power plant for 
safety and ecological reasons. 
In those conditions the Government must still devote a major portion of 
its resources to rebuilding the Spitak region, hit hard by the earthquake of 
7 December 1988. 
Democratization and independence have had a no less fundamental impact on 
the new direction of the foreign policy of the Republic of Armenia, which is 
based on two principles: 
First, the security of the State and the people hinges on normalized 
relations with all of our neighbours, on a negotiated solution to conflicts, 
and on strengthened regional economic cooperation. All of this should lead to 
the establishment of a system of regional collective security. 
 
4-5 
Secondly, Armenia is ready to participate in any constructive process 
that would guarantee the development of international economic and political 
cooperation and the strengthening of regional stability. That is why Armenia 
pursues an active policy in the Commonwealth of Independent States, in the 
Conference on Security and Cooperation in Europe (CSCE) and in the Black Sea 
economic cooperation process. Armenia wishes also to play a role in economic 
cooperation and a system of collective security in the Middle East. 
On the basis of those two principles, Armenia has already signed 
bilateral agreements with two of its neighbours: Georgia and Iran. We have 
also begun serious negotiations with Turkey on normalized relations with that 
country. In the light of the respective interests of our two countries and 
sharing a concern to restore regional stability, Armenia is convinced that it 
will be able to achieve that goal on the basis of international law. 
With equal persistence, Armenia has been pursuing that policy with 
respect to its fourth neighbour, Azerbaijan. Armenia harbours no territorial 
claims with respect to Azerbaijan, but we insist that the people of 
Nagorno-Karabakh not be relegated to the status of ethnic minority, that they 
not be denied their right of self-determination and that this population not 
be sacrificed on the altar of the principle of territorial integrity. 
 
6 
It is indeed high time that the security of the people of 
Nagorno-Karabakh should be ensured with sound international guarantees. 
Armenia is very pleased to note that the position which we have been 
defending since the outset of the conflict is being increasingly taken into 
account and even endorsed by other States involved. For us it is clear that 
the cease-fire is the necessary initial stage in advancing towards a solution 
to this question. Negotiations must follow, first between Azerbaijan and 
Nagorno-Karabakh on the status of Nagorno-Karabakh, together with the 
necessary international guarantees, and, secondly, between Azerbaijan and 
Armenia to resolve questions arising from the conflict. 
In order to bring about the required cease-fire, Armenia has welcomed all 
proposals made to date and thus Armenia, like the parliament of 
Nagorno-Karabakh, has just given an unconditional and favourable response to 
the cease-fire appeal made by the President of the Minsk group of the 
Conference on Security and Cooperation in Europe (CSCE). Unfortunately, 
Azerbaijan did not adopt the same position. 
At all events, Armenia is prepared to make a positive contribution in 
talks with Azerbaijan in the hope that the attention which we give to the 
well-being of all the peoples in the region will lead us to peace and 
stability. It is not too early to declare that the United Nations is in a 
position to assist in achieving these ends. 
As the Armenian people acceded to democracy and independence by 
constitutional and non-violent means, independent Armenia is moving towards 
peace and justice in the context of strict respect for international law. 
Similarly, in accord with the two principles I referred to previously, 
Armenia has attempted to transform the burden of history into an historic 
 
7 
opportunity to lay bare the historic roots that unite it with this region, to 
restore the communality of culture which connects it with the peoples of this 
region, and to transform ethnic and religious differences into a source of 
wealth conducive to resolving all the problems besetting our common house. 
This year was equally significant for the United Nations. The Republic 
of Armenia would like to congratulate the Secretary-General of the United 
Nations on his report entitled "An Agenda for Peace" (A/47/277). The report 
contains a number of constructive proposals to which I am sure the United 
Nations will give the closest scrutiny. 
Whether it be as a Member of the United Nations or as a party involved in 
a regional conflict, Armenia is very interested in proposals to create 
specific machinery for the implementation of Article 43 of the United Nations 
Charter. The creation of peace-keeping and cease-fire forces, binding 
arbitration for conflicts, and encouraging active recourse to the 
International Court of Justice under the aegis of the United Nations would be 
a major success for the international community and the new world order. 
Armenia realizes that other proposals to change the structures of the United 
Nations also contain constructive ideas which, if they were acted upon, would 
make it possible more surely to achieve collective security and the concepts 
of the new world order in the United Nations today. 
Armenia has acquired some experience in the creation of ,new structures 
while the former ones are gradually disintegrating. Accordingly, we are fully 
prepared to participate in the creation and implementation of a new world 
 
8-10 
order so as to avoid inertia, a lack of will or imagination, or simply a lack 
of vigilance and cause a return to the old system which attempted to impose 
solutions on peoples by involving them in even more bloody conflicts. 
In the new world order States should be able to shoulder the problems of 
their neighbours regardless of considerations of race, religion or ideology. 
